Case 3:21-cv-01073-VAB Document 13 Filed 09/09/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

SHANGMING LU and
MARIA OLGA LLIGUICOTA,

Plaintiffs,
Vv. Case No. 21-cv-1073

Diamond Nail & Spa CT INC
d/b/a Diamond Nial
Yan Zhi Liu
a/k/a Yanzhi Liu
YUE ZHU CHEN
a/k/a Yuezhu Chen and
MICHELLE ‘DOF’
Defendants

 

MOTION FOR EXTENSION OF TIME TO ANSWER THE COMPLAINT

The undersigned defendant hereby petitions the Court for an extension of time
to answer the complaint in the above entitled action on the following grounds:
financial hardship retain a qualified counsel during COVID-19. Therefore, the
undersigned defendant relies on 66-1, which permits the chief clerk to grant
motions for extension of time upon a showing of good cause. The specific facts
demonstrate good cause for a twenty-one (21) day extension of time.

Date: 9/9/2021
Respectfully submitted

Psa

Liu, Yanzhi
107 Greenwich Ave
Greenwich, CT, 06830

VAB.
Case 3:21-cv-01073-VAB Document 13 Filed 09/09/21 Page 2 of 3

 

SHANGMING LU and
MARIA OLGA LLIGUICOTA,

Plaintiffs,
Vv.
Diamond Nail & Spa CT INC
d/b/a Diamond Nial
Yan Zhi Liu Case No. 21-cv-1073
a/k/a Yanzhi Liu
YUE ZHU CHEN
a/k/a Yuezhu Chen and
MICHELLE ‘DOE’
Defendants
x

 

PROPOSAL ORDER

ORDER EXTENDING TIME for cause shown in the foregoing motion, It is
ordered that

(_ ) Plaintiff
( ) Defendant

is allowed to and including the day of ,20___ to
perform the action requested in the above motion.

 

This is day of , 20

District Court Judge
Victor Allen. Bolden
Case 3:21-cv-01073-VAB Document 13 Filed 09/09/21 Page 3 of 3

Certificate of Service

I, Liu, Yanzhi, hereby certify that a copy of the foregoing was served by first class
mail to John Troy Troy Law, PLLC 41-25 Kissena Blvd., Suite 103 , Flushing, NY 11355 on
9/9/2021.

Vv

e==

Liu, Yanzhi
